Citation Nr: 9904994	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to a compensable disability evaluation for 
Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1963.

This appeal stems from a September 1996 rating decision of 
the RO that granted entitlement to service connection for 
Reiter's syndrome and rated it as zero percent disabling.  
The veteran appealed the rating assigned.


REMAND

The veteran was diagnosed with Reiter's syndrome in service.  
He had complaints at that time regarding, inter alia, the 
left knee.  The veteran now claims that symptoms of his 
Reiter's syndrome include both right and left knee problems 
as well as cervical spine problems.  During a June 1996 VA 
examination the history of Reiter's syndrome was noted, but 
it is not clear from the examination report whether the 
current orthopedic symptoms are related or not to Reiter's 
syndrome.  Another examination is therefore necessary.

The veteran also cited, at his August 1998 hearing before the 
Board, additional VA medical records that may be pertinent to 
this claim but have not yet been obtained.  There is also 
indication in the claims file that the veteran has applied 
for Social Security Administration benefits.  The records 
that that administration has should be obtained.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should attempt to obtain all 
clinical records pertaining to the 
veteran from the VA Medical Center in 
Sioux Falls, South Dakota, from October 
1996 to the present.  The RO should 
attempt to obtain all clinical records 
from 1995 to the present from the VA 
Medical Center in St. Cloud, Minnesota, 
including the clinical records pertaining 
to the hospitalization there from March 
to April 1996.  The RO should also 
attempt to obtain all Social Security 
Administration records pertaining to the 
veteran.  All such records should be 
associated with the claims file.

2.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the nature, extent and severity 
of his service-connected Reiter's 
syndrome.  All indicated studies should 
be accomplished and the claims folder 
should be made available to the examiner 
prior to the examination for review.  
Since the primary purpose of the 
examination is to determine which, if any 
of the veteran's complaints are due to 
Reiter's syndrome, the examiner must 
clearly and specifically indicate which 
current symptoms, if any, are 
attributable to Reiter's syndrome.  If 
multiple diagnoses are indicated, the 
examiner should--to the extent possible--
separate the effects of Reiter's syndrome 
versus any other such diagnoses.  The 
examiner is also requested to opine 
specifically whether Reiter's syndrome 
affects the left knee and/or the right 
knee, and whether Reiter's syndrome 
affects the neck/cervical spine, or the 
mouth (e.g., including any lesions).  All 
such findings should be described in 
detail with due consideration of the 
rating criteria in the Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4.  
Regarding any orthopedic problems, the 
examiner should describe, in degrees, the 
effect of any pain, functional loss or 
weakness due to solely Reiter's syndrome.  
Reasons and bases for all conclusions 
should be provided.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

3.  The RO should then review the record 
and readjudicate the claim at issue.  If 
the claim remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 4 -


